Citation Nr: 0914748	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to an initial increased evaluation for liver 
disease, currently evaluated as 30 percent disabling.  

REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to December 
1956.  He was born in 1936.

In a decision in  January 2004, the Board held that new and 
material evidence had been submitted, and the claim with 
regard to entitlement to service connection for hepatitis A 
was reopened.  The Board then remanded the case for 
consideration on the substantive merits of that issue along 
with, and to include, the other two then pending issues, 
namely entitlement to service connection for hepatitis B and 
C.

After medical records and opinions were received which, in 
essence, indicated that the Veteran's liver disability was 
best generally now characterized as hepatitis C, in a rating 
action in August 2004, the RO granted service connection for 
hepatitis C, effective March 7, 2001.  An initial rating of 
20 percent was assigned for the hepatitis C.  The RO 
indicated that this was considered a "substantial grant of 
all pending claims for benefits", although hepatitis A and B 
were technically continued as non-service-connected 
disabilities.  

In additional correspondence apparently submitted in or about 
March 2005, he indicated that he was not interested in 
pursuing a claim for service connection, in effect 
withdrawing that then pending appellate issue, and said he 
only wished to pursue the claim for increased compensation.

Received by the RO in April 2005 was a Decision Review 
Officer Program Request, signed by the Veteran, indicating 
that he wished to participate in the Decision Review Program.  
Among other papers attached thereto was the RO's March 2005 
notice letter, on which the Veteran had written, "I don't 
want the DAV representing me.  I will represent myself."  He 
also included a VA Form 21-22 on which he completed all 
required information to appoint the DAV as his 
representative, but repeated the statement, "I wish to 
represent myself."  Also attached to that batch of papers 
was an undated VA Form 4107 which the RO had sent him, 
bearing this handwritten note:  "I want a Board hearing 
forthwith." 

That correspondence from the Veteran was addressed by the 
VARO in a response dated in July 2005 as providing a notice 
of disagreement (NOD) with regard to the hepatitis A and B 
issues, and to the rating assigned for his now service-
connected hepatitis C.  Since then, the RO has adjusted the 
disability for which he has service connection to be "liver 
disease resulting from hepatitis C and hepatitis A", and has 
assigned a 30 percent rating from March 7, 2001.

In the meantime the Veteran raised the issue of entitlement 
to service connection for rheumatoid arthritis, which is not 
part of the current appeal.

Correspondence from the Board to the Veteran in March 2009 
was returned as undeliverable.  The Veteran is reminded that 
it is his responsibility to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Although it is unfortunate that this appeal must be further 
prolonged, it has been the Board's experience that an 
unsatisfied request for a hearing may not be ignored in the 
decision making process.  Therefore, issue # 2 is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action is required.


FINDING OF FACT

Prior to promulgation of a final decision in this appeal, the 
Veteran withdrew his appeal on the issue of entitlement to 
service connection for hepatitis B.  


CONCLUSION OF LAW

Because the Veteran has withdrawn the issue relating to 
entitlement to service connection for hepatitis B, the Board 
does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for hepatitis 
B was fully developed by the RO and certified to the Board on 
appeal.  

As noted above, the Veteran has, in writing, indicated that 
he is not pursuing the service connection issue and has 
withdrawn that issue. 

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The issue of entitlement to service connection for hepatitis 
B is dismissed.


REMAND

Given the above-cited history, and since the RO has 
considered the (initial) increased rating issue to be now on 
appeal, it appears that there remains a pending hearing 
request that has not been fully addressed on that issue.  
This has also been pointed out by the DAV, in a presentation 
on his behalf in March 2009 (albeit, as is noted above, the 
Veteran had at one point apparently withdrawn his 
representation from that organization in order to represent 
himself).  

In any event, given his history of mental health problems and 
questioned custodial relationships, etc., the Veteran should 
be asked to clarify the issue of his appointment of an 
organization to represent him.  Then, unless he withdraws his 
request for a hearing, one should be scheduled for him and 
his representative, if any.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Clarification should be undertaken as 
to the Veteran's current wishes with 
regard to his representation.

2.  On issue #2, listed on the first page 
of the present decision, the Veteran 
should be scheduled for a hearing before 
the Board, either in person before a 
Veterans Law Judge on Travel Board or via 
videoconferencing, at his option and as 
the docket permits.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


